NorVal, C. J.
Complaint is made of the order of the court below confirming the sale of real estate under a decree of foreclosure of a real estate mortgage because the order of sale was returned sixty-two days after the date it bore. We have decided this point more than once adversely to the defendants. Jarrett v. Hoover, 54 Nebr., 65; Amoskeag Savings Bank v. Robbins, 53 Nebr., 776; Clark & Leonard Inv. Co. v. Hamilton, 54 Nebr., 95; Philadelphia Mortgage & Trust Co. v. *421Buckstaff Bros. Mfg. Co., 61 Nebr., 54. But it is insisted that these cases are not decisive of the question here, since the decree of foreclosure expressly stipulated “that an order of sale shall bé issued, directed to the sheriff of Buffalo county, Nebraska, commanding him to appraise, advertise and sell the above described premises as upon execution.” This provision is insufficient to make the former decisions inapplicable here. The sheriff did, as he was ordered, ap-' praise, advertise and sell the mortgaged premises as upon execution. The decree contained no stipulation concerning the time he should make his return, and the language quoted can not be construed as requiring the order of sale to be returned in sixty days.
The order of confirmation is assailed on the ground that the notice of the sale omitted to give the meridian in which the mortgaged premises are located. The notice, however, correctly designated the land, by giving the county, town, range, and part of section. This was sufficient. Miller v. Lanham, 35 Nebr., 886; Pearson v. Badger Lumber Co., 60 Nebr., 167.
Finally it is urged that the order of confirmation should be reversed, because the sale was made according to the standard time, which is about twenty-five minutes faster than sun time in Kearney. It is disclosed by the record that the sheriff opened the sale at 2 o’clock P. M., standard time, on the date advertised, and held the sale open until 3 o’clock P. M., standard time of the same day. Jo that the sale was not concluded according to common or sun time until about thirty-five minutes after the hour advertised. The statute does not require that mortgage foreclosure sales shall be held open for any length of time.
The order assailed is
Affirmed.